Case 1:20-cv-08497-AT Document 14 Filed 12/08/20 Page 1 of 3
        Case 1:20-cv-08497-AT Document 14 Filed 12/08/20 Page 2 of 3




Hon. Analisa Torres
December 8, 2020
Page 2



        The Funds are beneficial owners of various amounts in the Bonds and seek payment of
all accrued and unpaid principal and interest (including principal and interest that may yet
accrue and be unpaid prior to judgment), together with prejudgment interest and attorneys’
fees. As alleged by the Funds, Venezuela has not made the required interest or principal
payments on the Bonds since at least October 2017. The Bonds constitute valid, binding legal
obligations, and nonpayment of the accrued principal and interest entitles the Funds to a
prompt judgment in this Court in the amount of the accrued and unpaid principal and interest.

         Venezuela is a foreign state within the meaning of the Foreign Sovereign Immunities
Act, 28 U.S.C. § 1603. The Funds allege that Venezuela waives its sovereign immunity for
suits in this Court relating to the Bonds through the various fiscal agency agreements.

         This case has been designated related to prior proceedings against Venezuela involving
failure to pay principal and interest owed on other sovereign bonds. Most relevant here, the
case is related to a prior litigation between Pharo Gaia Fund, Ltd. and Pharo Macro Fund, Ltd.,
and Venezuela. See Pharo Gaia Fund, Ltd. v. Bolivarian Republic of Venezuela, No.
19-CV-3123.

       2.      Status of the Case and Contemplated Motions

        The Funds filed this suit on October 12, 2020. See Dkt. 1. Following the issuance of
the summons, the Funds promptly filed a request pursuant to 28 U.S.C. § 1604(a)(4) for the
Clerk of Court to send the service documents to the Department of State of the United States
for service on Venezuela. The Clerk of Court certified on October 16, 2020 that such delivery
to the Department of State had been effected. See Dkt. 12. As of the date of this letter,
however, the Department of State has not yet apprised the Funds or the Court whether service
on Venezuela has been effected.

         On December 4, 2020, the Funds emailed counsel for Venezuela in the prior litigation
between the parties whether it was authorized to accept service of the complaint on
Venezuela’s behalf. Counsel for Venezuela in the prior litigation between the parties advised
that it was not at this time authorized to accept service of the complaint on Venezuela’s behalf.

         Because service has not yet been effected, the Funds do not believe that an initial
pretrial conference is necessary at this time. However, the Funds intend to move as
expeditiously as possible in obtaining a prompt judgment. When service is effected—whether
by consent or through the Department of State—the Funds intend to promptly file a pre-motion
letter seeking leave to file a motion for summary judgment (unless the Funds and Venezuela
are able to reach an agreement on the entry and form of judgment).
Case 1:20-cv-08497-AT Document 14 Filed 12/08/20 Page 3 of 3
